76 F.3d 383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Frank R. PEERMAN, also known as Barron Richard Hynes, Appellant.
No. 95-2094WM
United States Court of Appeals, Eighth Circuit.
Submitted:  November 14, 1995.Filed:  January 29, 1996.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Before FAGG, and BRIGHT, Circuit Judges, and DUPLANTIER,* District Judge.

PER CURIAM

3
Frank R. Peerman appeals his drug-related convictions for conspiracy, attempt to possess with intent to distribute, and use of a firearm in relation to a drug-trafficking offense.


4
Peerman contends the evidence is insufficient to support his convictions for conspiracy and attempt to possess with intent to distribute.   We reject his contentions.   Peerman also contends there was plain error in the language of the attempt instructions given by the district court.   Again, we reject his contention.


5
Peerman also contends the evidence is insufficient to support his drug-related firearm conviction.   Our decision is guided by the Supreme Court's recent decision in Bailey v. United States, 116 S.Ct. 501 (1995).   In light of Bailey, the Government concedes the use of a firearm conviction should be reversed.   We agree.


6
We thus affirm the drug convictions and reverse the firearm conviction.



*
 The HONORABLE ADRIAN G. DUPLANTIER, United States District Judge for the Eastern District of Louisiana, sitting by designation